Citation Nr: 1537249	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-27 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disease, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include obsessive compulsive disorder, anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1966 to November 1966, with verified service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2013, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.

In January 2015, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The most probative medical and other evidence of record preponderates against finding that the Veteran has a cardiovascular disease related to his active service.

2.  The most probative medical and other evidence of record preponderates against finding that the Veteran has an acquired psychiatric disorder related to his active service.




CONCLUSIONS OF LAW

1.  A cardiovascular disease was not incurred or aggravated in active service, to include as due to Agent Orange exposure, and hypertension may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  An acquired psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA most recently notified the Veteran in July 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  He was afforded a pertinent VA examination in January 2012.  

Pursuant to the Board's January 2015 remand, a second attempt to identify information related to his private mental health treatment was made in a March 2015 letter.  The Veteran failed to respond to this request for more information.  Also pursuant to the Board's remand, he was afforded a cardiovascular VA examination in May 2015.  

The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to each claim.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Cardiovascular Disease

The Veteran seeks entitlement to service connection for a cardiovascular disease, to include as due to Agent Orange exposure.  

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he or she is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has confirmed brief inland service in Vietnam.  See August 2011 PIES response.  Thus, he is presumed to have been exposed to Agent Orange.  In such cases, where there is evidence of the onset of ischemic heart disease, not including hypertension, to a compensable degree, service connection may be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's current diagnoses consist of a cardiac pacemaker due to bradycardia, essential hypertension, and abdominal aortic aneurysm.  See January 2012 and May 2015 VA examination reports.  The Board notes that none of these diagnoses are presumed to be due to herbicide exposure.  See 38 C.F.R. § 3.309(e).

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of service treatment records, to include entrance and separation examination reports, show no diagnoses of, or treatment for, a cardiovascular disease.  The Board notes the Veteran was treated for an upper respiratory infection in March 1966, however there was nothing noted at his November 1966 separation examination report.

Treatment records from Butler Memorial Hospital show that in December 1986 X-rays revealed a normal chest with no active pulmonary disease.  In August 2009, he was diagnosed with syncope secondary to bradycardia, with a history of atrial tachycardia, and inserted with a pacemaker.  He was also diagnosed with unstable angina.  

VA treatment records show a history of paroxysmal atrial fibrillation.  See June 2011 VA problems list.

In January 2012, the Veteran attended a VA examination.  As previously noted, the examiner diagnosed cardiac pacemaker due to bradycardia and essential hypertension and offered no opinion as to their etiology.  There was no diagnosis of ischemic heart disease.

In May 2015, he attended another VA examination.  At this time the examiner diagnosed abdominal aortic aneurysm.  The examiner concluded the Veteran did not have a cardiovascular disorder, to include the use of a pacemaker, that was related to Agent Orange exposure.  The examiner also concluded the Veteran's use of a pacemaker was not related to his active duty service.  To support this conclusion, the examiner noted his pacemaker was inserted in August 2009, and the time, the Veteran had normal coronary arteries with no evidence of ischemic heart disease, and the result of his craterization was "entirely normal."  The examiner also noted the cause of the Veteran's bradycardia was not related to ischemic heart disease and was therefore not related to Agent Orange exposure.  As for his hypertension, the examiner noted the Veteran has essential hypertension and it is not related to ischemic heart disease or Agent Orange exposure.  

In considering the weight of the evidence, the Board assigns more probative value to the May 2015 VA examination report because it was based on a review of the record and provides an adequate rationale for the conclusions reached.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  While the January 2012 VA examination is probative in determining the Veteran's diagnoses, the Board is unable to rely on it in determining the etiology of the Veteran's diagnoses.  As for the Veteran's lay contentions, while he is competent to describe his symptoms, he has presented no evidence of medical training that would render him competent to provide a medical diagnosis or determine the etiology of any diagnosis.  As such, his contentions are assigned a low probative value.

After reviewing the evidence of record, the Board is unable to grant entitlement to service connection for a cardiovascular disease.  The preponderance of the most probative evidence of record indicates he does not have a cardiovascular disease related to Agent Orange exposure, and his use of a pacemaker is also not related to Agent Orange exposure.

The Board acknowledges that hypertension is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  As the record does not indicate he was diagnosed with hypertension within one year of separation from service, entitlement to service connection cannot be granted on this basis either.  38 C.F.R. § 3.307.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

Acquired Psychiatric Disorder

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder, to include obsessive compulsive disorder, anxiety disorder and PTSD.

Service treatment records, to include a May 1965 entrance examination report and November 1966 separation examination report, are negative for any diagnosis of, treatment for, or complaints pertaining to an acquired psychiatric disorder.

A review of VA treatment notes show ongoing treatment for psychiatric problems to included anxiety disorder, mood disorder, pathological gambling, and a positive PTSD screen.  See VA treatment notes from May 2010.

In September 2011, the Veteran submitted a statement describing his inservice stressor.

He was afforded a VA psychiatric evaluation in January 2012, at which point his diagnoses were major depressive disorder and pathological gambling.  After examining the Veteran, the examiner indicated his stressor did not meet the criteria for a traumatic incident or a PTSD diagnosis.  The examiner indicated there were additional symptoms which included depression and anxiety related to his depressive disorder.  Overall, the examiner concluded his depressive disorder was not related to service, but rather, was related to life difficulties created by his pathological gambling.

The Board finds the January 2012 VA examination opinion to be highly probative because it relies on sufficient facts and data, provides a rationale, and contains sound reasoning.  See Prejean, 13 Vet. App. at 448.

In considering the Veteran's own statements, while he is competent to testify about his observable symptoms, as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the diagnosis or etiology of a psychiatric disorder.  Accordingly, the Board assigns a low probative value to the Veteran's assertions of the etiology of his disability.

Overall, the Board finds there is insufficient evidence to grant entitlement to service connection for an acquired psychiatric disorder.  The Board acknowledges the Veteran's positive PTSD screen but notes that upon examination, he did not meet the criteria for a PTSD diagnosis.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cardiovascular disease is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


